MEMORANDUM OPINION

No. 04-09-00155-CR

 Ismael GONZALES,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CR-6986
Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:	Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	April 29, 2009

DISMISSED
	The trial court's certification in this appeal states that "this criminal case is a plea-bargain
case, and the defendant has NO right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides that an appeal "must be dismissed if a certification that shows the defendant has
the right of appeal has not been made part of the record under these rules."  Tex. R. App. P. 25.2(d). 
The clerk's record, which was filed on CD-ROM, contains a written plea bargain, and the
punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to
by the defendant; therefore, the clerk's record supports the trial court's certification that defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  In addition, appellant's counsel has filed a
letter in which he states that he has reviewed the electronic clerk's record and "can find no right of
appeal for Appellant;" counsel concedes that the appeal must be dismissed.  In light of the record
presented, we agree with appellant's counsel that Rule 25.2(d) requires this court to dismiss this
appeal.  Tex. R. App. P. 25.2(d).  Accordingly, the appeal is dismissed.  See Tex. R. App. P. 25.2(d).
							PER CURIAM

DO NOT PUBLISH